BLD-086                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3870
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                         RICHARD SCOTT BLACKSTONE,
                                                  Appellant
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                       (D.C. Criminal No. 2-11-cr-00122-009)
                       District Judge: Honorable Alan N. Bloch
                     ____________________________________

                  Submitted for Possible Summary Action Pursuant to
                       Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 27, 2013

            Before: AMBRO, CHAGARES and VANASKIE, Circuit Judges

                          (Opinion filed: December 17, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Richard Scott Blackstone, a federal prisoner proceeding pro se, appeals from the

District Court’s order denying as moot his request for mandamus relief. For the reasons

that follow, we will modify that order and summarily affirm it as modified.
                                             I.

       In November 2011, Blackstone pleaded guilty in the District Court to conspiracy

to possess with intent to distribute and distribution of five kilograms or more of cocaine,

in violation of 21 U.S.C. § 846. In May 2012, the District Court sentenced him to 75

months’ imprisonment. His appeal from that judgment was unsuccessful.

       On July 31, 2013, the District Court docketed a “Motion to Compel” from

Blackstone seeking mandamus relief. Specifically, he requested that the District Court

direct the United States Marshals Service to execute the judgment of sentence and

provide the District Court Clerk with a copy of the “return portion” of that judgment so

that it could be added to the docket. On September 6, 2013, a copy of the return portion

of the judgment was docketed, reflecting that Blackstone was delivered to the Bureau of

Prisons’ facility in Welch, West Virginia (FCI-McDowell), on July 9, 2012. In light of

that filing, the District Court, on September 9, 2013, denied Blackstone’s motion to

compel as moot.

       Blackstone timely appealed from the District Court’s September 9, 2013 order.1

The Clerk of this Court has listed this appeal for possible summary action, and the

Government has, more recently, moved to summarily affirm.

                                             II.


       1
        Blackstone’s notice of appeal refers only to the “denied motion on September 6,
2013.” But the District Court did not issue a decision on that date, and its September 9,
2013 order was the only one issued around that time. Accordingly, we treat his notice of
appeal as challenging the September 9, 2013 order.
                                             2
        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. “We

generally review mandamus decisions for abuse of discretion, but we review non-

discretionary elements de novo.” Hinkel v. England, 349 F.3d 162, 163 (3d Cir. 2003).

We may affirm a district court’s judgment on any basis supported by the record, see

Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam), and we may take

summary action if an appeal does not present a substantial question, see 3d Cir. I.O.P.

10.6.

        “If developments occur during the course of adjudication that eliminate a

plaintiff’s personal stake in the outcome of a suit or prevent a court from being able to

grant the requested relief, the case must be dismissed as moot.” Ehrheart v. Verizon

Wireless, 609 F.3d 590, 596 (3d Cir. 2010) (quotation marks omitted). In this case,

Blackstone’s judgment of sentence was executed and a copy of the return portion of that

judgment was placed on the District Court’s docket. Because that was the relief that

Blackstone sought in requesting a writ of mandamus, we agree with the District Court

that his mandamus request is moot.

        In addition to requesting mandamus relief, Blackstone’s motion to compel

“ask[ed] for his case to be dismissed with prejudice.” (Mot. to Compel 7 (emphasis

omitted).) Although the District Court did not address this latter request, we need not




                                             3
disturb the court’s decision because Blackstone’s bald request for dismissal of “his case”2

is meritless. We will, however, modify the District Court’s September 9, 2013 order to

reflect that the motion to compel is denied, in part, as moot and denied, in part, as

meritless.

       Because this appeal does not present a substantial question, we will grant the

Government’s motion and summarily affirm the District Court’s September 9, 2013 order

as modified.




2
  We presume that “his case” refers to his criminal case, and that he wishes to have the
indictment that was issued against him dismissed.
                                              4